Name: Commission Regulation (EEC) No 132/86 of 23 January 1986 introducing a countervailing charge on clementines originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 18/24 Official Journal of the European Communities 24. 1 . 86 COMMISSION REGULATION (EEC) No 132/86 of 23 January 1986 introducing a countervailing charge on Clementines originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, (EEC) No 3110/83 (*), the prices to be taken into conside ­ ration must be recorded on the representative markets or, in certain circumstances, on other markets : Having regard to the Treaty establishing the European Economic Community, Whereas, for Clementines originating in Morocco the entry price calculated in this way has remained at least 0,6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these ClementinesHaving regard to Council .Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85 (6),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 2202/85 of 30 July 1985 fixing for the 1985/86 marketing year the reference prices for Clementines (3) fixed the reference price for products of class I from 1 November 1985 to 28 February 1986 at 56,15 ECU per 100 kilograms net ; HAS ADOPTED THIS REGULATION : Article 1Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; A countervailing charge of 5,55 ECU per 100 kilograms net is applied to Clementines (subheading 08.02 B I of the Common Customs Tariff) originating in Morocco . Article 2 Whereas, in accordance with Article 3 ( 1 ) of Regulation (EEC) No 211 8 /74 (4), as last amended by Regulation This Regulation shall enter into force on 25 January 1986 . (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . 0 OJ No L 204, 2 . 8 . 1985, p. 21 . O OJ No L 220, 10 . 8 . 1974, p. 20 . (5) OJ No L 303, 5 . 11 . 1983, p . 5 . 6 OJ No L 164, 24 . 6 . 1985, p . 1 . 24. 1 . 86 Official Journal of the European Communities No L 18/25 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 January 1986. For the Commission Frans ANDRIESSEN Vice-President